Citation Nr: 1136453	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-09 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include whether new and material evidence has been submitted to reopen the previously denied claim for service connection for an unspecified psychosis.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for right ear damage, claimed as due to VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel



INTRODUCTION

The Veteran had active service from April 1992 to August 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and January 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

With respect to the Veteran's psychiatric claim, the issue has been recharacterized on the title page of this decision to include the larger issue of whether new and material evidence has been presented to reopen the previously denied claim for service connection for an unspecified psychosis.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In addition, although the RO has adjudicated depression, unspecified psychosis, and schizophrenia as separate claims, the Board has consolidated those claims into a request for service connection for a psychiatric disability in light of the decision in Clemons v. Shinseki.  Clemons, 23 Vet. App. 1 (2009) (a claim for service connection for psychiatric symptoms should not be limited to consideration of a specific diagnosis).  

Moreover, the Board notes that additional evidence has been received since the March 2009 Statement of the Case on the psychiatric disorder claim.  In July 2011 correspondence, the Veteran's representative waived initial RO consideration of this evidence.  See 38 C.F.R. § 20.1304 (2010).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As explained below, the Board reopens the Veteran's claim of entitlement to service connection for an unspecified psychosis.  The merits of the claim for service connection for a psychiatric disorder and the issue of entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  VA will notify the appellant if further action is required on his part.

FINDINGS OF FACT

1.  In an April 1999 rating decision, the RO denied service connection for an unspecified psychosis.   

2.  The RO notified the Veteran of the April 1999 rating decision and of his appellate rights with regard to the decision, but he did not appeal the decision.

3.  The evidence received since the April 1999 denial is neither cumulative, nor redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a psychiatric disorder.


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim of entitlement to service connection for an unspecified psychosis.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to reopen the claim for service connection for a psychiatric disorder and the need to remand the claim on the merits for additional evidence, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

The claim of entitlement to service connection for a psychiatric disorder was initially denied in an April 1999 rating decision.  A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  As the Veteran did not appeal the April 1999 decision, that decision is final.  Id.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The evidence before VA at the time of the prior final decision in 1999 consisted of the Veteran's service treatment records and a February 1999 statement from the Veteran's private psychiatrist.  The service treatment records were negative for any findings or treatment for a psychiatric disorder.  The psychiatrist reported treating the Veteran since 1996 for a psychosis.  The RO determined that although the psychiatrist reported treating the Veteran for a psychosis since 1996, there was no nexus between that treatment and the Veteran's service.  Accordingly, the claim was denied.

The evidence associated with the claims file subsequent to the April 2009 rating decision consists of private treatment records, VA treatment records, written statements from the Veteran's medical care providers, and written statements from the Veteran. 

Notably, in June 2011, the Veteran's treating psychiatrist submitted a statement that the Veteran suffers from a schizoaffective condition dating back to Korean service in 1993.  This evidence is new as it was not previously of record when the prior decision was made.  Further, it is material because it is supporting evidence of a nexus between a currently diagnosed psychiatric disorder and military service.
Accordingly, the claim of entitlement to service connection for a psychiatric disorder is reopened.


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for an unspecified psychosis is reopened, and to this extent only the appeal is granted.



REMAND

The Board finds that the reopened claim for service connection for a psychiatric disorder and the claim for entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for right ear damage warrant further development.

With respect to his psychiatric disorder claim, the Veteran contends that he experienced his first symptoms while in service in Korea when he started hearing voices and since then, he has battled with a psychiatric disorder.  He reports that his psychiatric symptoms are due to stresses that he experienced while he was stationed at various sites throughout Korea.  He further reports that following discharge from active service, he joined the Army reserves until he was hospitalized in April 1996 with a diagnosis of psychosis.  All service treatment and personnel records from his reserve service should be requested through appropriate channels. 

The Veteran's active duty service treatment records are negative for any diagnosis or treatment of a psychiatric disorder.  In a March 1993 report of medical history the Veteran denied depression, excessive worry, and nervous trouble of any sort.  On a March 1994 report of medical history, the Veteran indicated he had depression or excessive worry.  Clinical examination at that time was normal.

The Veteran contends that an April 1993 emergency treatment report in which he was diagnosed with a syncopal episode was actually the first time that he experienced psychiatric symptoms.  He reports that on several occasions after the April 1993 incident, he continued to experienced audio and visual hallucinations.

Post-service treatment records show a history of psychiatric treatment beginning in 1996 for psychosis.  The Veteran's treating psychiatrist in May 1996 noted that the Veteran's symptoms had been present since at least January 1996, that generally such symptoms take months to evolve, and that he did not feel that the Veteran would have been able to participate in the require reserve drills from October 1995 to the present time.   

In light of the evidence presented, the Veteran should be afforded a VA examination in order to accurately assess the claim.  

The record also reflects that the Veteran was hospitalized in April 1996 at the Baptist Hospital in Columbia South Carolina.  The records of such hospitalization do not appear to be contained in the claims file.  Such records should be requested on remand.  

Regarding the Veteran's claim for right ear damage claimed as due to VA treatment, 38 U.S.C. § 1151 provides, in pertinent part:

(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment.  See 38 C.F.R. § 3.361(b) (2010).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  See 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  See 38 C.F.R. § 3.361(d)(2).

The Veteran contends that that he had a hole in his right eardrum which a VA doctor flushed with water despite his requests to not proceed with procedure.  The Veteran reports that as a result of the VA physician's actions, his inner ear became infected and as a result, he had to undergo three surgeries to fix the infection.  

VA treatment reports show that on August 8, 2006, an attempt was made to lavage the right ear but the Veteran stopped the procedure stating that he had had surgery on the right ear and that he could taste the cerumen.  The Veteran declined an additional attempt to remove cerumen from the right ear.  He underwent surgery in June 2007 in which two bones in his right ear were taken out.  He currently has conductive hearing loss on the right side.      

In the present case, resolution of the Veteran's claim requires a medical opinion, both with respect to whether the Veteran suffered additional disability as a result of VA care or treatment, and if so, with respect to whether the VA care providers failed to exercise proper care in their treatment of the Veteran.  Because no such evidence has been obtained, a remand is required.  Accordingly, a VA opinion should be obtained from a VA physician, based on a review of the complete record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Request service treatment records and service personnel records for the Veteran's reserve service through official channels.  If records are not available, the Veteran should be notified of such.

2.  After securing the necessary release, the RO/AMC should request the April 1996 hospitalization records from the Baptist Hospital in Columbia, South Carolina.  If the records are not available, the Veteran should be notified of such.

3.  Ask the Veteran to provide the name and address of the medical care provider who performed the surgery on his right ear in the 1990's.  After securing any necessary release, such records should be requested.  If the records are not available, the Veteran should be notified of such.

4.  Request all VA ambulatory care, ear and audiological clinic records pertaining to ear treatment dating from August 2004 to August 2006 from the Columbia, South Carolina and Charleston, South Carolina VA Medical Centers.  In addition, current treatment records concerning ear and audiological clinic records dating since December 2008 should be obtained from the Columbia and Charleston VA Medical Centers.  If records are not available, the claims file should be annotated and the Veteran should be notified of such.

5.  After the development in Numbers 1 and 2 have been completed to the extent possible, arrange for the Veteran to undergo a VA psychiatric examination to identify any psychiatric disorder found and to obtain an opinion concerning the relationship of the condition to service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies (to include psychological testing, if warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.

After reviewing the claims folder and examining the Veteran, the examiner should provide an opinion as to whether it as least as likely as not (i.e., a 50 percent or greater probability) that a current psychiatric disorder arose during active duty or is related to active duty.  If not, the examiner should provide an opinion as to whether disabling symptoms of a psychosis were manifested during the one year period following the Veteran's August 1994 discharge from active duty and if so, whether such symptoms are related to the current psychiatric disorder.  A complete rationale should be provided for any opinion expressed.

6.  Schedule the Veteran for an ear examination by a physician to determine whether the Veteran has any current right ear disability and if so, whether such is related to VA treatment.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

After examining the Veteran and reviewing the claims file, the VA physician should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that VA medical treatment for the Veteran's right ear (attempted lavage) in August 2006 resulted in additional disability of the right ear beyond normal progression of any preexisting right ear disorder.  If the Veteran did suffer additional disability to the right ear as a result of VA treatment, please opine whether the proximate cause of any such additional disability was 
(a) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA during the treatment; or was an event not reasonably foreseeable (i.e., a reasonable health care provider would not have considered this to be an ordinary risk of the treatment provided)

The examiner should set forth all medical findings, together with the complete rationale for all conclusions reached.  

7.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


